                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


ANTWAN JOVAN JACKSON,
              Plaintiff,
v.                                             CASE NO. 5:18-cv-217-MCR/MJF
JENKINS, et al.,
              Defendants.
                                           /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 22, 2019. ECF No. 17. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections. See

ECF No. 18.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                             Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       3.     The clerk of court for the United States District Court for the Northern

District of Florida is directed to close the file for this case.

       DONE AND ORDERED this 12th day of February 2019.




                                  s/M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




5:18-cv-217-MCR/MJF
